Per Curiam.

We adopt the findings and the conclusion of the board as to a violation of DR 5-105(B) only. We adopt the recommendation of the board. Respondent is hereby suspended from the practice of law for six months with the entire six months stayed. During the stay, respondent will be on probation and required to complete six hours of instruction in legal ethics and professionalism in addition to his normal Continuing Legal Education requirements. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.